Purchase and Sale Agreement
(Saline Home Health)

and
Escrow Instructions
dated April 20, 2011
by and between
G&E HC REIT II Benton Home Health MOB, LLC,
a Delaware limited liability company (“Buyer”)
and
Home Health Medical Complex, LLC, a Delaware limited
liability company (“Seller”)

and
Chicago Title Insurance Company (“Escrow Agent”)

PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”) is
entered into as of this 20th day of April, 2011 (the “Effective Date”), by and
among Home Health Medical Complex, LLC, a Delaware limited liability company
(“Seller”); G&E HC REIT II Benton Home Health MOB, LLC, a Delaware limited
liability company (“Buyer”); and Chicago Title Insurance Company (“Escrow
Agent”).

RECITALS

I. Pursuant to that certain Ground Lease (the “Ground Lease”), dated July 21,
2009, by and between Seller and Saline County Medical Center, an Arkansas
non-profit corporation (“Hospital”), Seller ground leases from the Hospital
certain real property located at 1200 N. Main Street, Benton, Arkansas
(“Parcel”), and altogether more particularly described on Exhibit “A” attached
hereto, and Seller holds certain right, title and interest in, to and under
certain other assets as hereinafter described.

II. Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
the Property (as hereinafter defined) on the terms and conditions contained in
this Agreement.

III. As of the Effective Date, Buyer (or an Affiliate (as hereinafter defined)
of Buyer) has entered into certain real estate purchase agreements (each a
“Seller Affiliate Purchase Agreement”) for the acquisition of certain interests
in real property and certain related assets with the following Affiliates of
Seller: Bryant MOB Medical Complex, LLC; Jersey City Medical Complex, LLC; and
Medical Park Place Medical Complex, LLC.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE 1
SALE OF PROPERTY

1.1 Property To Be Sold. Subject to the terms and provisions hereof, the Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:

1.1.1 All of the Seller’s right, title and interest in and to the Parcel,
together with all privileges, rights, easements and appurtenances belonging to
the Parcel, including without limitation, the leasehold rights under the Ground
Lease, together with all security deposits or other deposits held in connection
therewith (if any), and all right, title and interest (if any) of Seller in and
to any streets, alleys, passages, and other rights-of-way or appurtenances
included in, adjacent to or used in connection with such land and all right,
title and interest (if any) of Seller in all mineral rights appurtenant to the
Parcel (collectively, the “Land”);

1.1.2 All of the Seller’s right, title and interest in and to all buildings,
structures and other improvements and all fixtures, systems and facilities
located on the Land (the "Improvements”; together with the Land, from time to
time, the “Real Property”);

1.1.3 All of the Seller’s applicable right in and to (i) leases (excluding the
Ground Lease) including all amendments thereto, with persons or entities (each a
“Tenant”, and collectively, the “Tenants”) leasing the Real Property or any part
thereof or hereafter entered into in accordance with the terms hereof prior to
Closing (collectively, the “Tenant Leases”), together with all security
deposits, other deposits held in connection with the Tenant Leases, and all of
the Seller’s right, title and interest in and to all guarantees, letters of
credit and other similar credit enhancements providing additional security for
such Tenant Leases, and (ii) any sub-leases to which a Seller is a party or
bound, including all amendments thereto, with persons or entities leasing all or
a portion of the Real Property as sub-tenants of Tenants (“Sub-Leases”),
together with all security deposits, other deposits held in connection with such
Sub-Leases, and all of the Seller’s right, title and interest in and to all
guarantees, letters of credit and other similar credit enhancements providing
additional security for such Sub-Leases. For purposes of this Agreement, the
Sub-Leases entered into by Tenants shall not be deemed to be included within the
definition of “Tenant Leases”;

1.1.4 All of the Seller’s right, title and interest in and to (i) any and all
tangible personal property owned by Seller located on and used in connection
with the Real Property, including, without limitation, sculptures, paintings and
other artwork, equipment, furniture, tools and supplies (collectively, the
“Tangible Personal Property”); and (ii) any and all plans and specifications;
architectural and engineering drawings; and the common name of the Real Property
(collectively, the “Intangible Personal Property”, and, collectively with the
Tangible Personal Property, the “Personal Property”);

1.1.5 To the extent assignable, all of the Seller’s rights in and to all
unexpired warranties and guaranties relating to the Improvements (the
“Warranties”);

1.1.6 To the extent assignable, all of the Seller’s rights in and to all use,
occupancy, building and operating licenses, permits, approvals, and development
rights relating to the Real Property (the “Permits”);

1.1.7 To the extent assignable, all of Seller’s rights, title and interest in
and to all service contracts relating to the operation of the Real Property
(collectively, the "Contracts”), to the extent Buyer has agreed to assume same
pursuant to Section 3.4 and to the extent not required to be terminated pursuant
to Section 4.5.2;

1.1.8 To the extent assignable, all of the Seller’s rights, title and interest
in and to the trade names used or utilized by Seller in connection with the
Property, if any, set forth on Schedule 1.1.8 hereof; and

1.1.9 The Real Property, Personal Property, and the Seller’s interest in the
other property described in this Section 1.1 are hereinafter sometimes referred
to collectively as the "Property”.

1.2 Purchase and Sale. Buyer agrees to purchase from Seller, and Seller agrees
to sell to Buyer, all of the Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.

1.3 Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be One Million Six Hundred Ten Thousand and No/100 Dollars
($1,610,000.00). The Purchase Price shall be paid to Seller by Buyer on the
Closing Date (as defined below), plus or minus all applicable adjustments or
credits as set forth herein, by wire transfer of immediately available federal
funds.

1.4 Deposit And Escrow.

1.4.1 Within three (3) Business Days (as defined below) after the Effective
Date, Buyer shall deliver to Escrow Agent at the following address: 700 South
Flower Street, Suite 3305, Los Angeles, CA 90017 Attn: Marley Harrill, Vice
President, Special Projects (harillm@ctt.com) Phone: (213) 488-4348, a deposit
in the form of cash or a wire transfer of immediately available funds in the
amount of Nineteen Thousand Five Hundred and No/100 Dollars ($19,500.00) (the
“Initial Deposit”), and within one (1) Business Day following the expiration of
the Due Diligence Period (defined in Section 3.2), assuming Buyer has not
previously terminated this Agreement, Buyer shall deliver to Escrow Agent an
additional good faith deposit (the “Additional Deposit”) of Nine Thousand Seven
Hundred Fifty and No/100 Dollars ($9,750.00). The Initial Deposit and the
Additional Deposit shall be collectively referred to herein as the “Deposit”.
The Deposit shall be held in an insured, interest-bearing account with interest
accruing for the benefit of the Buyer. All interest earned on the Deposit shall
be reported to the Internal Revenue Service as the income of Buyer. Buyer shall
promptly execute such documents as the Escrow Agent may reasonably request to
report properly such income. If Buyer fails to deposit the Initial Deposit in
accordance with this Section, this Agreement shall terminate and neither Seller
nor Buyer shall have any further rights, obligations or liabilities to the other
party arising out of or resulting from this Agreement except as follows: Buyer
shall return to Seller: (i) all Property Information (as defined below); and
(ii) all information provided by Seller as part of the Exhibits and Schedules to
this Agreement. In the event Buyer fails to deposit the Initial Deposit in
accordance with this Section, Seller’s remedies shall be limited to receipt of
such materials, and in no event shall Seller be entitled to the Initial Deposit.
Failure to timely deliver the Additional Deposit (after notice and expiration of
any applicable cure period) shall constitute a default by Buyer.

1.4.2 The Deposit (and any interest accrued thereon) shall be applied to the
Purchase Price if the Closing (as defined below) occurs. Upon delivery of
Buyer’s Approval Notice (as defined below), the Deposit shall not be returned to
Buyer unless escrow fails to close due to (i) Seller’s breach or default under
this Agreement, (ii) a failure of a representation or warranty by Seller to be
true and correct as of the Closing, (iii) a failure of a condition precedent to
Buyer’s obligation to close, and (iv) any other reason that entitles Buyer to
have the Deposit returned as provided for herein, including, without limitation,
any reason provided in Sections 3.6, 6.2, 7.1, and 7.2. In the event Buyer shall
elect to terminate or shall be deemed to have terminated this Agreement during
the Due Diligence Period (as defined below), or as otherwise provided in this
Agreement, the Deposit (and any interest accrued thereon) shall be returned to
Buyer as provided in Section 3.6.

1.4.3 The duties of the Escrow Agent with respect to the Deposit are to hold and
deposit the Deposit (and any interest accrued thereon) and to disburse the same
in accordance with the terms of this Agreement. If a controversy shall arise
between the parties hereto or with any third person after the expiration of the
Due Diligence Period, the Escrow Agent may await the outcome of such controversy
by final legal proceeding or otherwise as the Escrow Agent may reasonably deem
appropriate, or Escrow Agent may institute such interpleader or other
proceedings as Escrow Agent may deem proper. The Escrow Agent is executing this
Agreement only to evidence its consent to its role as escrow agent and its
receipt of the Deposit, and this Agreement shall be effective as of the
Effective Date notwithstanding the date of execution by Escrow Agent. If a
controversy shall arise between the parties hereto or with any third person
prior to the expiration of the Due Diligence Period, and Buyer terminates this
Agreement pursuant to the terms hereof, the Deposit shall be returned to Buyer
in accordance with Section 3.6 of this Agreement, without any consent required
of Seller.

1.4.4 From time to time on and after the date hereof, Seller and Buyer shall
deliver or cause to be delivered to Escrow Agent such further documents and
instruments and shall do and cause to be done such further acts as Escrow Agent
shall reasonably request (it being understood that Escrow Agent shall have no
obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.

1.5 Closing Date. The closing (the “Closing”) of the transaction contemplated
herein shall be an escrow style closing to occur on the earlier of the following
dates (the "Closing Date”): (i) May 13, 2011; or (ii) such other date as shall
be mutually agreed to by Seller and Buyer. Buyer may extend the Closing Date
from May 13, 2011 to May 27, 2011 by delivering to Seller a written notice of
such extension (an “Extension Notice”) no less than three (3) days prior to
May 13, 2011 and, within one (1) Business Day thereafter, depositing Eight
Thousand Eight Hundred Ninety Three and No/100 Dollars ($8,893.00) with Escrow
Agent (the “Extension Deposit”), which Extension Deposit, together with any
interest thereon and notwithstanding anything to the contrary contained in this
Agreement, shall be deemed part of the Deposit for all purposes of this
Agreement. In the event that Buyer provides an “Extension Notice” for any Seller
Affiliate Purchase Agreement (as such term is defined in such Seller Affiliate
Purchase Agreement) such “Extension Notice” shall automatically act as an
Extension Notice hereunder without the need for any further action on the part
of any party, other than the payment of the “Extension Deposit” for each
property subject to a Seller Affiliate Purchase Agreement. For the avoidance of
doubt, a written “Extension Notice” provided by Buyer that extends the “Closing
Date” under a Seller Affiliate Purchase Agreement shall extend the Closing Date
under this Agreement and Buyer shall not be required to provide a separate
Extension Notice to effect the extension of the Closing Date under this
Agreement pursuant to this Section 1.5, provided, however that Buyer shall be
required to deposit the Extension Deposit under this Agreement.

ARTICLE 2
TITLE AND SURVEY

2.1 Title and Survey. Buyer may, at its option (i) obtain preliminary title
reports or commitments (the “Preliminary Report”) from Escrow Agent (referred to
herein in such capacity as the “Title Company”), together with legible copies of
all recorded encumbrances and exceptions to title, (ii) conduct UCC searches
covering Seller and the Property (the “UCC Searches”), and (iii) order a survey
of the Real Property by a licensed surveyor or registered professional engineer
(the “Survey”).

2.2 Title Objections. On or prior to the expiration of the Due Diligence Period
(as hereinafter defined), Buyer may deliver to Seller written notice of Buyer’s
objections to any matters raised by the Survey, UCC Searches and/or Preliminary
Report (the “Title and Survey Objections”). If Buyer does not deliver any Title
and Survey Objections on or prior to the expiration of the Due Diligence Period,
Buyer shall be deemed to have waived its right to object to any title exceptions
appearing on the Preliminary Report, Survey and/or UCC Searches (and the same
shall not constitute Title and Survey Objections and shall be deemed acceptable
to Buyer).

2.3 Seller’s Right to Cure Title Objections. Within five (5) Business Days of
receipt of any such notice of Title and Survey Objections as set forth in
Section 2.2, Seller shall notify Buyer in writing of Seller’s election to cure,
at Seller’s sole expense, such Title and Survey Objections or Seller’s election,
in its sole and absolute discretion, not to cure such Title and Survey
Objections (“Seller’s Response Notice”). Prior to giving notice of an election
not to cure Title and Survey Objections, Seller will consult with Buyer in an
attempt to resolve such Title and Survey Objections and if the same is
reasonably susceptible of being resolved, will cooperate with Buyer at no cost
or expense to Seller except for time in resolving such Title and Survey
Objections. If Seller notifies Buyer in accordance with the preceding sentence
that Seller is unable or unwilling to cure any of the Title and Survey
Objections, then Buyer shall notify Seller and Escrow Agent, within three
(3) Business Days following receipt of Seller’s Response Notice, of Buyer’s
election, in its sole and absolute discretion, to either terminate this
Agreement (whereupon this Agreement shall terminate and the parties shall have
no further obligations to or recourse against each other except for matters that
expressly survive termination) or proceed to Closing and accept title to the
Property subject to the Title and Survey Objections, without any abatement of
the Purchase Price, or any liability or obligation on the part of Seller by
reason of such Title and Survey Objections. If Buyer fails to notify Seller of
its election to terminate this Agreement within three (3) Business Days
following receipt of Seller’s Response Notice, then Buyer shall be deemed to
have waived such Title and Survey Objections and the same, if any, shall be
deemed acceptable to Buyer hereunder.

2.4 Required Title Condition. Title to the Property shall be conveyed to Buyer
subject only to the following matters: (i) current, non-delinquent real estate
taxes and assessments, (ii) the matters set forth in the Preliminary Report and
permitted by Buyer as part of the Title Policy (as defined below), and (iii) any
other matters deemed acceptable to Buyer pursuant to Sections 2.2 or 2.3 or
approved in writing by Buyer in Buyer’s reasonable discretion (collectively, the
“Required Title Condition”). Notwithstanding anything contained in this
Agreement to the contrary, Seller shall be obligated, at its sole cost and
expense, to satisfy at or prior to Closing all monetary encumbrances affecting
the Property evidenced by deeds of trust, tax liens, judgments, mechanics’
liens, or other liens or charges in a fixed sum, and Seller authorizes the use
of the Purchase Price or a portion thereof to pay and discharge the same at
Closing.

ARTICLE 3
INSPECTION AND DUE DILIGENCE PERIOD

3.1 Access. From and after the Effective Date through the Closing, (i) Buyer,
personally or through its authorized agent or representatives (“Buyer’s
Representatives”), shall be entitled, upon reasonable advance notice to Seller,
to enter upon the Property during normal business hours and shall have the right
to make such investigations, including appraisals, tenant interviews, interviews
of governmental officials, engineering studies, soil tests, environmental
studies and inspections thereof as Buyer deems necessary or advisable but only
in accordance with the provisions of this Article 3.  Seller shall, at Seller’s
expense, turn on, run, and maintain, without any interruption in service,
electrical power and all utilities to the Property (including without limitation
plumbing, heating and air conditioning systems) to facilitate Buyer’s testing
and investigations thereof. Buyer shall have the right to conduct a Phase I
environmental site assessment, and, if necessary, but only with the prior
written consent of Seller, a Phase II environmental site assessment (including
soils borings, soil sampling and, if relevant, ground water testing, and
invasive sampling of building materials with respect to the Property). Buyer’s
and Buyer’s Representatives’ investigations and inspections shall: (i) not
unreasonably interfere with the operation and maintenance of the Property;
(ii) not damage any part of the Property; (iii) not injure or otherwise cause
bodily harm to Seller, its agents, contractors, sublessees and employees or any
Tenant, their agents, contractors, sublessees and employees; and (iv) not
unreasonably interfere with any activities conducted on the Property by any
Tenant. Buyer shall maintain general liability insurance of at least Two Million
and No/100 Dollars ($2,000,000.00) covering any accident arising in connection
with the presence of Buyer or Buyer’s Representatives on the Property. Buyer
shall not perform any invasive tests or inspections of the Property without the
written consent of Seller, not to be unreasonably withheld or delayed. Seller
reserves the right for itself and its representatives to be present for any
inspection or test. Buyer shall not permit any liens to attach to the Property
by reason of the exercise of its rights hereunder. If any soil or other tests
conducted by Buyer affect the surface of the Parcel, Buyer shall restore the
surface of the Parcel to substantially the same condition in which the same was
found before any tests were undertaken. Buyer hereby agrees to indemnify and
hold Seller (and Seller’s agents, advisors, partners, members, owners, officers
and directors, as the case may be) harmless from any and all liens, claims,
causes of action, damages and expenses (including reasonable attorney’s fees)
arising out of any inspections and investigations by Buyer or Buyer’s
Representatives, but in no event shall the indemnity of this Section include the
discovery of pre-existing conditions disclosed by Buyer’s investigations.
Notwithstanding any other provision in this Agreement to the contrary, this
indemnification shall survive the termination of or Closing under this
Agreement.

3.2 Due Diligence Period. Buyer shall have from the Effective Date until
April 29, 2011 (such period being the “Due Diligence Period”) to physically
inspect the Property, review the economic data, conduct appraisals, perform
examinations of the physical condition of the Improvements, and to otherwise
conduct such due diligence review of the Property in accordance with the terms
hereof and a review all of the items to be furnished by Seller to Buyer pursuant
to Section 3.3, and all records and other materials related thereto as Buyer
deems appropriate.

3.3 Items to be Provided by Seller. Seller has delivered to Buyer the applicable
information set forth on Exhibit “B” for the Parcel (collectively, the “Property
Information”). Buyer acknowledges receipt of the Property Information. Buyer
expressly agrees that Seller is furnishing the Property Information to Buyer for
informational purposes and, except as expressly provided otherwise herein,
without representation or warranty as to the accuracy or completeness of the
contents of such Property Information.

3.4 Contracts. Buyer shall not be required to assume any Contracts of Seller at
Closing. As of the Closing Date, Seller, at Seller’s expense, shall terminate
all Contracts, including without limitation any leasing commission agreements
and management agreements affecting the Property, except those Contracts that
Buyer elects to accept, in Buyer’s sole discretion, by providing to Seller
written notification prior to the expiration of the Due Diligence Period of
those Contracts Buyer elects to assume. For the avoidance of doubt, Buyer’s
failure to provide the written notice described above shall be deemed an
election not to assume any Contract.

3.5 Buyer’s Possible Early Termination. At any time on or before the expiration
of the Due Diligence Period, Buyer shall have the right to approve or disapprove
in Buyer’s sole and absolute discretion, the Property, the Property Information,
or any other matter whatsoever regarding the Property, by providing written
notice to Seller disapproving the Property for purposes of this Article 3
(“Disapproval Notice”). Unless Buyer provides Seller with a written notice of
its approval of the Property (“Approval Notice”) prior to or on the expiration
of the Due Diligence Period, this Agreement shall automatically terminate and
the provisions of Section 3.6 shall apply. Notwithstanding anything herein to
the contrary, an Approval Notice shall not be deemed to be a waiver by Buyer of
any other rights of termination it may have as set forth herein. In the event
that Buyer terminates any Seller Affiliate Purchase Agreement on or prior to the
expiration of the Due Diligence Period, such termination shall automatically act
as a termination hereunder without the need for any further action on the part
of any party. For the avoidance of doubt, a written notice provided by Buyer
that terminates a Seller Affiliate Purchase Agreement shall act as a Disapproval
Notice hereunder and Buyer shall not be required to provide a separate
Disapproval Notice to effect the termination of this Agreement pursuant to this
Section. The parties acknowledge and agree that the Closing on the Property must
occur at the same time and is contingent upon, the Closing under all of the
Seller Affiliate Purchase Agreements.

3.6 Consequences of Buyer’s Early Termination. Unless Buyer provides an Approval
Notice to Seller pursuant to Section 3.5, this Agreement shall immediately
terminate upon the expiration of the Due Diligence Period. If Buyer provides a
Disapproval Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the giving of such notice. In the event of either of
the foregoing, the parties shall be released from all further obligations under
this Agreement (except with respect to any provisions that by their terms
survive a termination of this Agreement); provided, however, if either party is
in default hereunder at the time of such termination, Article 6 shall
additionally apply, nevertheless Escrow Agent shall pay the entire Deposit (and
any interest accrued thereon) to Buyer not later than one (1) Business Day
following the termination of this Agreement. No notice to Escrow Agent from
Seller shall be required for the release of the Deposit to Buyer by Escrow Agent
under this Section, and the Deposit (and any interest accrued thereon) shall be
released and delivered to Buyer upon Escrow Agent’s receipt of Buyer’s
confirmation of termination of the Agreement pursuant to this Article 3, despite
any objection or potential objection by Seller.

3.7 Confidentiality and Announcements. Buyer acknowledges that Seller will be
providing access to Seller’s confidential information concerning the Property.
Prior to Closing, Buyer agrees to retain such information as confidential,
subject to the terms of this Agreement. Buyer and Seller, prior to the Closing,
further agree to keep the terms and provisions of this Agreement strictly
confidential and agree that they shall not disclose such information or the
terms and conditions of this Agreement to any person or entity (other than to
their respective counsel, directors, bankers, financial advisors, investment
advisors or other advisors to the respective party, consultants or employees or
to Tenants or the Hospital, their counsel, officers and employees) or except as
required by applicable law, subject to the terms of this Agreement. Seller
acknowledges and agrees that Buyer shall be permitted to make such announcements
and disclosures regarding this Agreement as Buyer reasonably deems appropriate
in connection with its filings with the Securities and Exchange Commission.
Except as permitted herein, it is the intent of the parties not to publicly
announce this Agreement or the transactions contemplated herein prior to the
Closing Date. Buyer and Seller will cooperate in good faith upon acceptable
press releases. This Section shall survive the termination of this Agreement.

3.8 Tenant Interviews. Seller acknowledges and agrees that Buyer, at any time
prior to Closing, has the right to interview the current Tenants, provided that
Buyer shall provide Seller with at least two (2) Business Days advance notice of
any interview and Seller or its representative may be present at any such
interview.

ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 Seller’s Representations. Seller warrants and represents to Buyer as
follows:

4.1.1 Seller is a limited liability company validly formed in the State of
Delaware. Seller has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller has been duly and validly authorized by all
necessary action on the part of such Seller and, except for approvals, waivers
and consents required from the Hospital, all required consents and approvals
have been duly obtained and will not result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement or
instrument to which Seller is a party. This Agreement is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.

4.1.2 Except for the rights of first refusal in favor of the Hospital, there are
no outstanding rights of first refusal to purchase or options to purchase
relating to the Property or any interest therein.

4.1.3 Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

4.1.4 Neither Seller nor any of its Affiliates, and none of their respective
partners, members, shareholders or other equity owners, and to Seller’s
knowledge, none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including, without
limitation, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action, and is not and will not intentionally
engage in any dealings or transactions or be otherwise associated with such
persons or entities.

4.1.5 To Seller’s knowledge, no authorization, consent, or approval of any
governmental authority (including courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.

4.1.6 There are no actions, suits or proceedings pending, or, to Seller’s
knowledge, threatened against (i) any portion of the Property, or (ii) affecting
Seller, which if determined adversely, may affect its ability to perform its
obligations hereunder.

4.1.7 Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by any of Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of any
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.

4.1.8 Neither the execution, delivery or performance of this Agreement nor
compliance herewith conflicts or will conflict with or results or will result in
a breach of or constitutes or will constitute a default under (a) the articles
of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller, or (b) to Seller’s knowledge, any
law or any order, writ, injunction or decree of any court or governmental
authority. Seller has not entered into any material commitments or agreements
with any governmental authorities affecting the Property except as provided in
the Property Information or as may be revealed in the Preliminary Report.

4.1.9 To Seller’s knowledge, there is no pending, threatened or contemplated
condemnation proceeding relating to the Property, and Seller has not received a
notice from any governmental agency or official to the effect that any such
proceeding is threatened or contemplated.

4.1.10 Seller has delivered or made available to Buyer complete copies of the
Tenant Leases, scheduled on Schedule 4.1.10(a) to be mutually agreed upon by
Buyer and Seller prior to the expiration of the Due Diligence Period and
attached hereto at such time, which schedule shall be true and correct as of the
date of such attachment and, except as otherwise provided herein, as of the
Closing Date. Each of the Tenant Leases is in full force and effect. Seller is
“landlord” or “lessor” under the Tenant Leases and is entitled to assign to
Buyer, without the consent of any party (other than consents required under the
Ground Lease), the Tenant Leases. Except as provided on Schedule 4.1.10, neither
Seller or any Tenant is in default under its respective Tenant Lease and there
exists no condition or circumstance or written notice of any condition or
circumstance which, with the passage of time, would constitute a default under
any of the Tenant Leases. To Seller’s knowledge, no Tenant has asserted any
claim of offset or other defense in respect of its or Seller’s obligations under
its respective Tenant Lease. Except as provided on Schedule 4.1.10, there are no
pending or incomplete tenant improvements or unpaid tenant improvement costs or
rent concessions or leasing commissions with respect to any Tenant Lease. No
Tenant has (i) to Seller’s knowledge, filed for bankruptcy or taken any similar
debtor-protection measure, (ii) except as provided on Schedule 4.1.10, defaulted
under its Tenant Lease, (iii) except as provided on Schedule 4.1.10,
discontinued operations at the Property, or (iv) except as provided on
Schedule 4.1.10, given notice of its intention to do any of the foregoing.

4.1.11 Seller has delivered or made available to Buyer a complete copy of the
Ground Lease. The Parcel that is ground leased pursuant to a Ground Lease is
accurately described in the Recitals to this Agreement, and there have been no
modifications to the Ground Lease other than as described in the Recitals to
this Agreement. The Ground Lease is in full force and effect. Seller is “tenant”
or “lessee” under the Ground Lease and is entitled to assign to Buyer, without
the consent of any party (other than the ground lessor of such Parcel (the
“Ground Lessor”), the Ground Lease. To Seller’s knowledge, Ground Lessor is not
in default under the Ground Lease. Seller is not in default under the Ground
Lease. To Seller’s knowledge, there exists no condition or circumstance which,
with the passage of time, would constitute a default by Seller or Ground Lessor
under the Ground Lease. Seller has complied with the construction requirements
set forth in the Ground Lease, and to Seller’s knowledge, except as may be
provided in the Ground Lease Estoppel, there are no pending or incomplete
improvement requirements with respect to the Ground Lease. To Seller’s
knowledge, the Ground Lessor has not (i) filed for bankruptcy or taken any
similar debtor protection measure, (ii) defaulted under the Ground Lease, or
(iii) given its intention to do either of the foregoing.

4.1.12 Seller has delivered or made available to Buyer complete copies of all
Contracts used in the ordinary course of Seller’s business that affect the
Property. Seller has not, within the last year, received any written notice of
any default under any Contracts that has not been cured or waived.

4.1.13 Seller has not received any written notice from, and is otherwise aware
of no grounds for, any association, declarant or easement holder requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any other restrictions or covenants recorded against
the Property.

4.1.14 To Seller’s knowledge, there are no material defects in the structural
elements of the Improvements and all Improvements (including, without
limitation, machinery, equipment, electrical, plumbing, heating and air
conditioning systems and equipment) located on the Property are to Seller’s
knowledge, in good mechanical working order, condition and repair, and are
structurally safe and sound and have no material defect (reasonable wear and
tear excepted), and to Seller’s knowledge, there is no leak or material defect
in any roof located upon the Property.

4.1.15 Seller has not received any written notice from, and Seller is not
otherwise aware of any grounds for, any governmental agency requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any applicable federal, state, county or municipal
law, code, rule or regulation (including those respecting the Americans With
Disabilities Act), which has not been cured or waived.

4.1.16 To Seller’s knowledge, there is no pending or threatened request,
application or proceeding to alter or restrict the zoning or other use
restrictions applicable to the Property. To Seller’s knowledge, there is no
plan, study or effort by any governmental authority or agency or any private
party or entity that in any way affects or would affect the authorization of the
current use and operation of the Property.

4.1.17 To Seller’s knowledge, the Property contains sufficient parking in
compliance with all applicable laws, ordinances, regulations, restrictions, and
covenants.

4.1.18 Seller has not received any written notice from any governmental
authority of its intention to revoke any certificate of occupancy, license, or
permit issued in connection with the Property.

4.1.19 To Seller’s knowledge, there are no Hazardous Materials (as defined
below) stored on, incorporated into, located on, present in or used on the
Property in violation of, and requiring remediation under, any laws, ordinances,
statutes, codes, rules or regulations. For purposes of this Agreement, the term
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in Section 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”) or any regulations
promulgated under CERCLA; (ii) any “hazardous waste” as now or hereafter defined
in the Recourse Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.)
(“RCRA”) or regulations promulgated under RCRA; (iii) any substance regulated by
the Toxic Substances Control Act (15 U.S.C. Section 2601 et. seq.);
(iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas: and (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the state, the county, the city
or any other political subdivision in which the Property is located and any
other political subdivision, agency or instrumentality exercising jurisdiction
over the owner of the Property, the Property or the use of the Property relating
to pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil). Seller has not received notice
that the Property or any portion thereof contains any form of toxic mold. No
treatment has been undertaken by Seller with respect to termite or similar
infestation, fungi, or dry rot on the Property other than normal periodic
service, and to the best of Sellers’ knowledge, there is no damage to any
portion of the Property from termite or similar infestation, fungi or dry rot.

4.1.20 To Seller’s knowledge, there are no claims pending which would result in
the creation of any lien on the Property for any improvements completed or in
progress, including, but not limited to, water, sewage, street paving,
electrical or power improvements. There are no delinquent bills or claims in
connection with any repair of the Property or other work or material purchased
in connection with the Property which will not be paid by or at the Closing or
placed in escrow pursuant to the provisions of this Agreement.

4.1.21 Seller has not received any notices or requests from any insurance
company issuing any policy of insurance covering the Property requesting the
performance of any work with respect to the Property or the Improvements located
thereon which has not been fully complied with.

4.1.22 Seller has not received any written notice relating to the operation of
the Property from any agency, board, commission, bureau or other instrumentality
of any government, whether federal, state or local, that, Seller is not in
compliance in all material respects with all applicable statutes, rules,
regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the Property, Seller has timely filed all reports,
data and other information required to be filed with such commissions, boards,
bureaus and agencies where a failure to file timely would have a material
adverse effect on the transactions contemplated hereby or the intended operation
of the Land and Improvements.

4.1.23 Seller shall promptly notify Buyer, in writing, of any event or condition
known to Seller which occurs prior to the Closing, which causes a change in the
facts relating to, or the truth or accuracy of, any of the representations or
warranties.

4.1.24 The Seller’s Diligence Representatives (hereinafter defined) are the
representatives of Seller who are most knowledgeable about the Property.

All information given by Seller to Buyer in this Agreement or in the documents
delivered at Closing shall be true and accurate in every material respect as of
the Effective Date hereof and at the Closing, and Seller has not failed to
disclose any fact to Buyer necessary to make the statements herein or in the
documents delivered at Closing not misleading and Seller has no knowledge or
information of any facts, circumstances, or conditions that are inconsistent
with the representations and warranties contained herein. Seller shall promptly
inform Buyer in writing: (i) if there occurs any material adverse change in the
condition, financial or otherwise, of the Property, or the operation thereof, at
any time prior to the Closing or (ii) if any information, document, agreement or
other material delivered to Buyer is amended, superseded, modified or
supplemented in any respect. As used herein, “to Seller’s knowledge” and similar
terms, shall be deemed to mean the actual knowledge of Nicholas F. Checota and
Michael D. Cleary, property manager of the Property (the “Seller’s Diligence
Representatives”). The knowledge of others shall not be imputed to Seller’s
Diligence Representatives. The parties hereby agree that recourse under this
Agreement is limited to Seller and no claim will be made against Seller’s
Diligence Representatives individually or in either’s capacity as Seller’s
Diligence Representative with respect to the disclosures set forth herein.

4.2 Buyer’s Representations. Buyer makes the following representations and
warranties to Seller (which, at Closing, shall also be true and correct as to
any Affiliate of Buyer with respect to any closing documents entered into by an
Affiliate of Buyer):

4.2.1 Buyer is a duly formed and validly existing limited liability company in
good standing under the laws of the State of Delaware.

4.2.2 Buyer has full right, power and authority and is duly authorized to enter
into this Agreement and, on or prior to the expiration of the Due Diligence
Period, will be duly authorized to perform each of these covenants on it part to
be performed hereunder and to execute and deliver and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement and this Agreement constitutes the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.

4.2.3 Buyer and none of its Affiliates, and none of any of their respective
partners, members, shareholders or other equity owners, and to Buyer’s
knowledge, none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of OFAC of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and is not and will not intentionally engage in any dealings or transactions or
be otherwise associated with such persons or entities.

4.2.4 To Buyer’s knowledge, no authorization, consent, or approval of any
governmental authority (including courts) is required for the execution and
delivery by Buyer of this Agreement or the performance of its obligations
hereunder.

4.2.5 There are no actions, suits or proceedings pending, or, to Buyer’s
knowledge, threatened against Buyer, which if determined adversely, may affect
its ability to perform its obligations hereunder.

4.2.6 Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by any of Buyer’s creditors, (iii) suffered the appointment
of a receiver to take possession of all or substantially all of any Buyer’s
assets, (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of Buyer’s assets, (v) admitted in writing its inability to
pay its debts as they come due, or (vi) made an offer of settlement, extension
or composition to its creditors generally.

4.2.7 Neither the execution, delivery or performance of this Agreement nor
compliance herewith conflicts or will conflict with or results or will result in
a breach of or constitutes or will constitute a default under (a) the articles
of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Buyer, or (b) to Buyer’s knowledge, any
law or any order, writ, injunction or decree of any court or governmental
authority.

4.2.8 Buyer shall promptly notify Seller, in writing, of any event or condition
known to Buyer which occurs prior to the Closing, which causes a change in the
facts relating to, or the truth or accuracy of, any of the representations or
warranties.

4.2.9 Neither execution by Buyer of this Agreement nor the consummation by Buyer
of the transactions contemplated by this Agreement will (i) result in a breach
of any of the terms or provisions of, or constitute a default under any
agreement, instrument or obligation to which Buyer is a party; or
(ii) constitute a violation of any law, order, rule or regulation applicable to
Buyer, of any federal, state or municipal body, or other governmental or
quasi-governmental body having jurisdiction over Buyer.

All information given by Buyer to Seller in this Agreement or in the documents
delivered at Closing shall be true and accurate in every material respect as of
the Effective Date hereof and at the Closing, and Buyer has not failed to
disclose any fact to Seller necessary to make the statements herein or in the
documents delivered at Closing not misleading and Buyer has no knowledge or
information of any facts, circumstances, or conditions that are inconsistent
with the representations and warranties contained herein.

4.3 Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive for a period of one (1) year after the
Closing Date.

4.4 Property Conveyed “AS IS”. Buyer represents, warrants, and covenants to
Seller that during the Due Diligence Period, Buyer will independently and
personally inspect the Property. Buyer agrees that Buyer will accept the
Property, in its then existing condition AS-IS, WHERE-IS AND WITH ALL FAULTS,
including, without limitation, any faults and conditions specifically referenced
or disclosed in this Agreement. No person acting on behalf of Seller is
authorized to make, and by execution hereof, Buyer acknowledges and agrees that,
except as specifically provided in this Agreement and in the documents delivered
at Closing, including, but not limited to, Seller’s representations and
warranties set forth in Section 4.1, Seller has not made, does not make and
specifically negates and disclaims any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present or future, of, as to,
concerning or with respect to:

(a) The suitability of the Property for any and all activities and uses which
Buyer may conduct thereon, including any development or redevelopment of the
Property;

(b) The habitability, merchantability, marketability, profitability or fitness
for a particular purpose of the Property;

(c) The manner, quality, state of repair or lack of repair of any of the
Improvements;

(d) The nature, quality or condition of the Parcel, including without
limitation, the water, soil, and geology;

(e) The compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body;

(f) The manner, condition or quality of the construction or materials, if any,
incorporated into the Improvements;

(g) Compliance with any environmental or land use laws and legal requirements,
including, but not limited to, the Endangered Species Act and ADA;

(h) The presence or absence of Hazardous Materials at, on, under, or adjacent to
the Property;

(i) The content, completeness or accuracy of the Property Information;

(j) The conformity of the Improvements to any plans or specifications for the
same, including any plans and specifications that may have been or may be
provided to Buyer;

(k) The conformity of the Parcel or the Improvements to past, current, or future
applicable zoning or building requirements;

(l) Adequacy of any undershoring with respect to the Improvements;

(m) Adequacy of any drainage with respect to the Improvements;

(n) The existence of vested or non-vested land use, zoning or building
entitlements affecting the Parcel; or

(o) With respect to any other matter concerning the Property except as may be
otherwise expressly stated herein, including any and all such matters
referenced, discussed or disclosed in any documents delivered by Seller to
Buyer, in any public records of any governmental agency or entity or utility
company.

Buyer further acknowledges and agrees that having been given the opportunity to
inspect the Property and review information and documentation affecting the
Property, except as set forth herein and in the documents delivered at Closing,
Buyer is relying solely on its own investigation of the Property and review of
such information and documentation and not on any information provided or to be
provided by Seller. Except as set forth herein and in the documents delivered at
Closing, Buyer further acknowledges and agrees that any information made
available to Buyer or provided or to be provided by or on behalf of Seller with
respect to the Property was obtained from a variety of sources and that Seller
has not made any independent investigation or verification of such information
and makes no representations as to the accuracy or completeness of such
information. Except in the event of a breach of the terms of this Agreement or
the documents to be delivered at Closing, Buyer agrees to fully and irrevocably
release all such sources of information and preparers of information and
documentation to the extent such sources or preparers are Seller, or its
employees, officers, directors, representatives, agents, servants, attorneys,
Affiliates, subsidiaries, successors or assigns from any and all claims that
they may now have or hereafter acquire against such sources and preparers of
information for any costs, loss, liability, damage, expense, demand, action or
cause of action arising from such information or documentation. Buyer further
acknowledges and agrees that to the maximum extent permitted by law, the sale of
the Property as provided for herein is made on an “AS-IS”, “WHERE-IS” and “WITH
ALL FAULTS” condition and basis, and that Seller has no obligations to make
repairs, replacements or improvements except as may otherwise be expressly
stated herein.

4.5 Seller Covenants Prior to Closing.

4.5.1 Leasing Activities. Except as set forth on Schedule 4.5.1, Seller shall
not, from and after the Effective Date, enter into any lease affecting the
Property (Tenant Lease, Ground Lease or otherwise) or any modification or
amendment thereto, or consent to any sublease under a lease, in each case,
without the prior written consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed prior to the expiration of the Due
Diligence Period, and which consent may be given or withheld in Buyer’s sole
discretion after the expiration of the Due Diligence Period. Seller shall copy
Buyer on any and all correspondence received from or sent to Tenants regarding
such leases and subleases at the notice address below.

4.5.2 Property Contracts. Seller shall not, from and after the Effective Date,
enter into any new Contracts for the Property or modifications, renewals or
terminations of any existing Contracts, without the prior written consent of
Buyer, which consent shall not be unreasonably withheld, conditioned or delayed
prior to the expiration of the Due Diligence Period, and which consent may be
given or withheld in Buyer’s sole discretion after the expiration of the Due
Diligence Period. Effective at Closing, Seller shall terminate, at Seller’s
expense, any leasing commission agreements and management agreements (including
the property management agreement) applicable to the Property as well as any
other Contract that Buyer does not elect to assume. In no event shall Seller
enter into any Contract for the Property that is not terminable upon thirty
(30) days prior written notice.

4.5.3 Conducting Business. At all times prior to Closing, Seller shall continue
to (i) conduct business with respect to the Property in the same manner in which
said business has been heretofore conducted and (ii) insure the Property
substantially as it is currently insured and in any event in commercially
reasonable amounts and in accordance with the requirements of any mortgage or
deed of trust affecting the Property.

4.5.4 Encumbrances. Seller shall not, from and after the Effective Date, sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole discretion; and
Seller shall not consent to, approve or otherwise take any action with respect
to zoning or any other governmental rules or regulations presently applicable to
all or any part of the Property.

4.5.5 Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the fifteenth (15th) day after the end of each month commencing with the month
during which the Effective Date occurs, and continuing for each full calendar
month thereafter until the Closing Date.

4.5.6 Compliance with Laws and Regulations. Seller shall not, from and after the
Effective Date, knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed,
however, that prior to Closing, Seller will have the right to contest any of the
same.

4.5.7 Cooperation with S-X 3-14 Audit. Seller acknowledges that it is Buyer’s
intention that the ultimate acquirer of the Property will be affiliated with a
publicly registered company (“Registered Company”).  Seller acknowledges that it
has been advised that if such acquirer is affiliated with a Registered Company,
such Registered Company (and such acquirer) are required to make certain filings
with the Securities and Exchange Commission (the “SEC Filings”) that relate to
the most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “Stub Period”) for the
Property. To assist Buyer and Registered Company in preparing the SEC Filings,
the Seller covenants and agrees that no later than ten (10) Business Days after
the Effective Date, Seller shall provide Buyer and the Registered Company with
the following information with respect to the Property to the extent Seller has
the same and to the extent applicable, the same are prepared in the ordinary
course of business (to the extent such items are not duplicative of items
contained in the Property Information): (i) access to bank statements for the
Audited Year and Stub Period; (ii) rent roll as of the end of the Audited Year
and Stub Period; (iii) operating statements for the Audited Year and Stub
Period; (iv) access to the general ledger for the Audited Year and Stub Period;
(v) cash receipts schedule for each month in the Audited Year and Stub Period;
(vi) access to invoice for expenses and capital improvements in the Audited Year
and Stub Period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and Stub Period; (ix) all Tenant Leases and 5-year lease schedules; (x)
copies of all insurance documentation for the Audited Year and Stub Period and
(xi) copies of accounts receivable aging as of the end of the Audited Year and
Stub Period along with an explanation for all accounts over 30 days past due as
of the end of the Audited Year and Stub Period. In addition, prior to the
Closing Date, if and to the extent required by law, Seller shall provide to
Buyer (1) a signed representation letter substantially in the form attached
hereto as Exhibit “F”, (2) a signed audit request letter substantially in the
form attached hereto as Exhibit “G” and (3) a signed audit response letter from
Seller’s attorney substantially in the form attached hereto as Exhibit “H”.
Buyer acknowledges that Seller does not have audited financial statements solely
for the Buyer or the Real Property, but that audited financial statements are
available for Landmark Healthcare Properties Fund, LLC, the sole member of
Seller. The letters in Exhibit “F” through “H” will be revised when provided to
reflect this circumstance.

4.5.8 Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be materially
untrue as of the Closing Date. Further, Seller shall promptly notify Buyer, in
writing, of any event or condition known to Seller that occurs prior to the
Closing Date and causes a material change in the facts relating to, or the truth
or accuracy of, any of the representations or warranties of Seller contained in
this Agreement.

4.6 Indemnifications.

4.6.1 Seller’s Indemnity. In addition to any other applicable rights under this
Agreement, Seller agrees to indemnify, defend and hold Buyer and its officers,
directors, partners, members, agents, employees, Affiliates, attorneys, heirs,
successors and assigns (collectively, "Buyer’s Indemnified Parties”) harmless
from and against any and all liabilities, liens, claims, damages, costs,
expenses, suits or judgments paid or incurred by any of Buyer’s Indemnified
Parties and all expenses related thereto, including, without limitation, court
costs and reasonable attorneys’ fees arising out of or in any way connected or
related to (i) the ownership, maintenance, or operation of the Property accruing
prior to Closing, (ii) any breach or nonperformance by Seller of any provision
or covenant contained in this Agreement or in any certificate or other
instrument or document furnished (or to be furnished) by Seller with respect to
the transactions contemplated hereunder, (iii) any liability arising because of
a breach of lease, breach of contract or other matter related to the Property
which occurred or arose or is alleged to have occurred or arisen prior to
Closing and which is not due to actions taken by Buyer, or (iv) the breach of
any representation, warranty or covenant of Seller contained in this Agreement.
The indemnities set forth in this Section shall survive Closing for a period of
one (1) year. Provided, however, that the indemnities set forth in this Section
shall not apply to the extent of any item that by this Agreement specifically
becomes the obligation of Buyer on or after the Closing pursuant to the terms
and conditions of this Agreement.

4.6.2 Buyer’s Indemnity. In addition to any other applicable rights under this
Agreement, Buyer agrees to indemnify, defend and hold Seller and its officers,
directors, partners, members, agents, employees, Affiliates, attorneys, heirs,
successors and assigns (collectively, "Seller Indemnified Parties”) harmless
from and against any and all liabilities, liens, claims, damages, costs,
expenses, suits or judgments paid or incurred by any of the Seller Indemnified
Parties and all expenses related thereto, including, without limitation, court
costs and reasonable attorneys’ fees arising out of or in any way connected or
related to (i) the ownership, maintenance, or operation of the Property arising
from events or conditions that occur on or after the Closing, (ii) any breach or
nonperformance by Buyer of any provision or covenant contained in this Agreement
or in any certificate or other instrument or document furnished (or to be
furnished) by Buyer with respect to the transactions contemplated hereunder,
(iii) any liability arising because of a breach of lease, breach of contract or
other matter related to the Property which occurred or arose or is alleged to
have occurred or arisen on or after Closing and which is not due to actions
taken by Seller, or (iv) the breach of any representation, warranty or covenant
of Buyer contained in this Agreement. The indemnities set forth in this Section
shall survive Closing for a period of one (1) year. Provided, however, that the
indemnities set forth in this Section shall not apply to the extent of any item
that specifically remains the obligation of Seller after the Closing pursuant to
the terms and conditions of this Agreement.

ARTICLE 5
CLOSING

5.1 Escrow Agent. The Closing shall occur through the Escrow opened at the
Escrow Agent. Escrow Agent is designated, authorized and instructed to act as
Escrow Agent pursuant to the terms of this Agreement.

5.2 Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified,
(ii) state the modification in full, and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent (“Opening of Escrow”). Upon receipt
of the Agreement, Escrow Agent shall acknowledge the Opening of Escrow as
described below and its agreement to act as the Escrow Agent hereunder by:
(1) executing the Consent of Escrow Agent attached hereto; and (2) delivering a
copy of the executed Consent of Escrow Agent to Seller and Buyer.

5.3 Closing. The Closing shall take place on the Closing Date, as the same may
be adjusted, provided all conditions to the Closing have been satisfied or duly
waived.

5.4 Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only by written notice of such waiver from Buyer to
Seller.

5.4.1 Seller performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Seller prior to or
at the Closing.

5.4.2 No later than three (3) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate (each a “Tenant Estoppel”) from
Tenants of the Improvements that in the aggregate lease at least eighty percent
(80%) of the leased square footage of the Improvements, which shall include an
estoppel certificate from any Tenant occupying more than three thousand five
hundred (3,500) rentable square feet of space. Each estoppel certificate shall
be in a form substantially similar to Exhibit “C” attached hereto, and in
addition, no later than three (3) Business Days prior to the date on which
Seller intends to distribute the estoppel certificates to the Tenants for their
completion, Seller shall deliver the draft estoppel certificates to Buyer for
Buyer’s review and approval, which approval shall not be unreasonably withheld.
Such estoppel shall be consistent with its respective Tenant Lease, shall not
reveal any default by Seller, any right to offset rent by the Tenant, or any
claim of the same, be dated no earlier than forty-five (45) days prior to the
Closing Date, and shall be otherwise reasonably acceptable to Buyer. The failure
of Seller to provide the minimum amount of Tenant Estoppels shall not be a
default by Seller hereunder, but shall be a failure of a condition to Buyer’s
obligation to close. Seller shall not be obligated to cure any objections to the
Tenant Estoppels raised by Buyer.

5.4.3 No later than three (3) Business Days prior to the Closing Date, the
Seller shall have obtained an estoppel certificate as to each restrictive
covenant, easement or declaration of record with a private party (other than the
Ground Lessor) impacting the Property (excluding utility easements) (each an
“Estoppel Certificate”), which estoppel certificate shall (i) be in a form
substantially similar to Exhibit “D” attached hereto, (ii) confirm that there
are no defaults, no rights or claims to payment or contribution for such
instrument, (iii) confirm that there are no vested or contingent rights to
acquire the Property, and (iv) shall be otherwise reasonably acceptable to
Buyer. The failure of Seller to provide the Estoppel Certificate shall not be a
default by Seller hereunder, but shall be a failure of a condition to Buyer’s
obligation to close. Seller shall not be obligated to cure any objections to the
Estoppel Certificate raised by Buyer. Any covenant, easement or declaration of
record with the Ground Lessor, shall be covered by the Ground Lease Estoppel.

5.4.4 No later than three (3) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate from the Ground Lessor (the “Ground
Lease Estoppel”). The Ground Lease Estoppel shall be in a form substantially
similar to Exhibit “I” attached hereto, and in addition, no later than three
(3) Business Days prior to the date on which Seller intends to distribute the
Ground Lease Estoppel to the Ground Lease, Seller shall deliver the draft Ground
Lease Estoppel to Buyer for Buyer’s review and approval, which approval shall
not be unreasonably withheld. Such Ground Lease Estoppel shall be consistent
with the Ground Lease, shall not reveal any default by the Seller, shall confirm
that the Improvements have been constructed in accordance with the Ground Lease,
as applicable, and shall be otherwise reasonably acceptable to Buyer. The
failure of Seller to provide the Ground Lease Estoppel shall not be a default by
Seller hereunder, but shall be a failure of a condition to Buyer’s obligation to
close. Seller shall not be obligated to cure any objections to the Ground Lease
Estoppel raised by Buyer.

5.4.5 No later than three (3) Business Days prior to the Closing Date, Seller
shall have obtained a consent to assignment and waiver of the right of first
refusal (the “Consent and ROFR Waiver”) from Ground Lessor in substantially the
same form as Exhibit “J” attached hereto.

5.4.6 On the Closing Date, all of the representations and warranties of Seller
set forth in Section 4 hereof shall be true, accurate and complete in all
material respects.

5.4.7 At Closing, the Title Company shall issue to Buyer an ALTA 2006 extended
coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring Buyer’s
leasehold title to the Property for the sum equal to the Purchase Price
conforming to the Required Title Condition set forth in Section 2.4 above and
containing such endorsements as Buyer shall have reasonably required.

5.4.8 There shall have been no material adverse change in the physical condition
of the Parcel from the end of the Due Diligence Period through the Closing Date.

5.4.9 No termination shall have occurred under any Seller Affiliate Purchase
Agreement.

The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer. At all times Buyer has the right to waive any
condition by giving written notice of such waiver to Seller and Escrow Agent.
Such waiver or waivers must be in writing to Seller. If Buyer notifies Seller of
a failure to satisfy the conditions precedent set forth in this Section 5.4,
Seller may, within five (5) days after receipt of Buyer’s notice, agree to
satisfy the condition by written notice to Buyer, and Buyer shall thereupon be
obligated to close the transaction provided (i) Seller so satisfies such
condition and (ii) no such right to cure shall extend the Closing Date. If
Seller fails to agree to cure or fails to cure such condition by the Closing
Date, this Agreement shall be automatically terminated, the Deposit (and any
interest accrued thereon) shall immediately be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder; provided, however, if such failure constitutes
a breach or default of its covenants, representations or warranties Seller shall
remain liable for such breach or default as otherwise set forth in this
Agreement. Notwithstanding the foregoing, in the event of a failure of the
condition precedent set forth in Section 5.4.5, Buyer shall additionally be
entitled to receive its actually incurred out of pocket expenses (including
attorney’s fees) in connection with this Agreement in an amount not to exceed
Nine Hundred Seventy Five and No/100 Dollars ($975.00).

5.5 Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.5 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or part only by written notice of such waiver from Seller to
Buyer.

5.5.1 Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing (including, without limitation, delivery of the Purchase Price
(or the balance thereof) in accordance with the terms of this Agreement).

5.5.2 On the Closing Date, all of the representations and warranties of Buyer
set forth in this Agreement shall be true, accurate and complete in all material
respects.

5.5.3 Seller shall have received a Consent and ROFR Waiver from the Ground
Lessor.

5.5.4 No termination shall have occurred under any Seller Affiliate Purchase
Agreement.

The conditions set forth in this Section 5.5 are solely for the benefit of
Seller and may be waived only by Seller. At all times Seller has the right to
waive any condition by giving written notice of such waiver to Buyer and Escrow
Agent. Such waiver or waivers must be in writing to Buyer. If Seller notifies
Buyer of a failure to satisfy the conditions precedent set forth in this
Section 5.5, Buyer may, within five (5) days after receipt of Seller’s notice,
agree to satisfy the condition by written notice to Seller, and Seller shall
thereupon be obligated to close the transaction provided (i) Buyer so satisfies
such condition and (ii) no such right to cure shall extend the Closing Date. If
Buyer fails to agree to cure or fails to cure such condition by the Closing
Date, this Agreement shall be automatically terminated, the Deposit (and any
interest accrued thereon) shall immediately be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder; provided, however, if such failure constitutes
a breach or default of its covenants, representations or warranties the Deposit
shall not be returned to Buyer and Buyer shall remain liable for such breach or
default as otherwise set forth in this Agreement.

5.6 Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Buyer and/or Escrow
Agent, as applicable, at Seller’s sole expense, each of the following items,
with original signatures from all applicable parties:

5.6.1 A duly executed and acknowledged special warranty deed that conveys title
to the Improvements to Buyer in substantially the same form as Exhibit “K”
attached hereto and that is otherwise recordable in the jurisdiction where the
Parcel is located.

5.6.2 Three (3) counterpart signatures of Seller to a duly executed and
delivered assignment and assumption agreement (the “Assignment of Ground Lease”)
in the form attached hereto as Exhibit “L”, whereby the Seller will assign its
rights under the Ground Lease for such Parcel to Buyer and Buyer will assume
Seller’s obligations under the Ground Lease from such Seller.

5.6.3 Three (3) counterpart signatures to the bill of sale, assignment and
assumption of leases and contracts (the “Bill of Sale and Assignment”) duly and
originally executed and acknowledged by Seller, in the form attached hereto as
Exhibit “E”, which shall transfer, convey, sell, assign and set over to Buyer
all of Seller’s right, title and interest in and to the balance of the Property,
including without limitation: (i) the Personal Property; (ii) Tenant Leases;
(iii) the Warranties and Permits; and (iv) any Contracts Buyer elects to assume
in accordance with the terms of this Agreement.

5.6.4 Originals of all Tenant Leases and the Ground Lease (with all amendments
and modifications thereto) relating to the Property.

5.6.5 Originals of all Tenant Estoppels, Estoppel Certificates and the Ground
Lease Estoppel.

5.6.6 Originals of the ROFR Waiver and Hospital Consent.

5.6.7 All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each Tenant, including all
applications, correspondence and credit reports.

5.6.8 A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.

5.6.9 A Tenant Notice (as defined below) for each Tenant Lease.

5.6.10 Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Property; or (iv) any other
matter reasonably and customarily required of sellers to enable the Title
Company to issue the Title Policy and endorsements thereto.

5.6.11 Originals of all documents in the possession of Seller relating to the
operation of the Property including all operating statements, permits, licenses,
approvals, plans, specifications, guaranties and warranties.

5.6.12 A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.

5.6.13 Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective constituent
owners and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required in connection with the
sale of the Property.

5.6.14 Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

5.7 Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items (with original signatures from all applicable parties):

5.7.1 Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit and any prorations or credits required by this Agreement) and
Buyer’s share of all escrow costs and closing expenses.

5.7.2 Three (3) counterpart signatures to the Assignment of Ground Lease, duly
executed and delivered by Buyer.

5.7.3 Three (3) counterpart signatures to the Bill of Sale and Assignment, duly
executed and delivered by Buyer.

5.7.4 Duly executed and acknowledged originals of the Closing Statement (as
defined below), the Assignment of Ground Lease and the Bill of Sale and
Assignment.

5.7.5 Such evidence, affidavits, indemnifications or documents as may reasonably
be required by the Title Company evidencing the status and capacity of Buyer and
the authority of the person or persons who are executing the various documents
on behalf of Buyer in connection with the purchase of the Property or any other
matter reasonably and customarily required of buyers to enable the Title Company
to issue the Title Policy and endorsements thereto.

5.7.6 Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

5.8 Costs, Prorations and Credits.

5.8.1 Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transactions contemplated hereby. Buyer and Seller acknowledge and
agree that the costs of (i) transfer taxes, (ii) owner’s title insurance
premiums, (iii) endorsements to title insurance policies, (iv) any lender’s
title insurance policies, (v) recordation taxes and fees (associated with the
transfer of Property by Seller to Buyer), (vi) survey charges, (vii) title
searches, and (viii) mortgage taxes, are customarily paid in Arkansas by the
party, split between the parties or not applicable to the parties as described
in Schedule 5.8.1 annexed hereto, and Buyer and Seller agree to pay such items
in accordance with Schedule 5.8.1 annexed hereto (except to the extent Seller
has agreed to pay such items in accordance with Article 2, in which case Seller
shall be responsible for such costs). In addition to the foregoing, Buyer shall
pay all costs associated with its investigation of the Property, including the
cost of appraisals, updated surveys, architectural, engineering, credit and
environmental reports, and UCC Searches. Buyer and Seller shall share equally
the cost of all Title Company escrow charges. Any and all other purchase and
sale closing costs shall be paid in accordance with the custom of the local
jurisdiction in which the Property is located.

5.8.2 Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of Closing (except
as otherwise provided) in accordance with this section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Except as hereinafter expressly
provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.

(a) Base Rents. Buyer will receive a credit at Closing for all rents other than
CAM Charges (hereinafter defined) collected by Seller prior to the Closing Date
to the extent such rents are allocable to the period from and after the Closing
Date based upon the actual number of days in the month. No credit shall be given
Seller at Closing for accrued and unpaid rents other than CAM Charges until
these sums are paid, and Seller shall retain the right to collect any such rent
provided Seller does not sue to evict any Tenants or terminate any Tenant
Leases. Buyer shall cooperate with the Seller after the Closing Date to collect
any rent under the Tenant Leases which has accrued as of the Closing Date;
provided, however, Buyer shall not be obligated to sue any Tenants or exercise
any legal remedies under the Tenant Leases or to incur any expense over and
above its own regular collection expenses. All rents other than CAM Charges
collected from Tenants after the Closing Date by Buyer or Seller shall first be
applied to the calendar month in which the Closing occurs (apportioned between
Buyer and Seller), then to any rent due to Buyer for the period after the
calendar month in which the Closing occurs and finally to any rent due to Seller
for the periods prior to the calendar month in which the Closing occurs;
provided, however, notwithstanding the foregoing, if Seller collects any
payments from Tenants after the Closing Date through its own collection efforts,
Seller may first apply such payments to rent due Seller for the period prior to
the Closing Date.

(b) CAM Expenses. To the extent that Tenants are reimbursing the Seller for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Tenant Lease for the CAM Lease Year (as
defined below) in which Closing occurs, which portion shall be equal to the
actual CAM Charges incurred during the party’s respective periods of ownership
of the Property during the CAM Lease Year. As used herein, the term “CAM Lease
Year” means the twelve (12) month period as to which annual CAM Charges are owed
under each Tenant Lease. Seller shall be responsible for the CAM Charges
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Buyer shall be
responsible for the CAM Charges reconciliation on a lease-by-lease basis for
their ownership period within the CAM Lease Year including the Closing Date. In
the event of any expenses, i.e. property taxes, where a proration was based upon
an estimate for the year of Closing, a post closing “true up” will be performed
for the actual expense to determine Seller’s and Buyer’s obligation for their
ownership period for the year of Closing. Each party will be responsible for any
CAM Charges “true up” necessary to the extent that any Tenant Lease provides for
a “true up”.

(c) Security Deposits, Unpaid Rent Concessions, Unpaid Tenant Improvement
Allowances and Other Tenant Credits. To the extent applicable, the amount of all
unapplied tenant security deposits, any accrued interest due any Tenant thereon,
unpaid rent concessions due under any Tenant Lease, unpaid tenant improvement
allowances owing under any Tenant Lease and the amount of any other credits due
any Tenant shall be credited to Buyer based on a rental statement prepared by
Seller and approved by Buyer (which statement must be consistent with the
applicable Tenant Lease, the applicable Tenant Estoppel, and the final rent
roll).

(d) Property Taxes. All real property taxes shall be prorated as of the Closing
Date on the basis of actual bills if available, otherwise upon the most recent
assessment and levy. If the most recent tax assessment and levy is not for the
current tax year, then the parties shall reprorate within sixty (60) days of the
receipt of the tax assessment and levy for the current tax year. Any and all
refunds, credits, claims or rights to appeal respecting the amount of any real
property taxes or other taxes or assessments charged in connection with the
Property for any period shall belong to Buyer following the Closing and Buyer
shall be responsible for any rebates owed to Tenants under any Tenant Lease,
except that if prior to the end of the Due Diligence Period, the Seller has
applied for a property tax refund or has appealed the county assessor’s
valuation of the Property for any period of time prior to the Closing Date, then
Seller shall be entitled to any refund applicable to such period and Seller
shall be responsible for any rebates owed to Tenants under any Tenant Lease.

(e) Private Assessments. Payments due under any assessments imposed by private
covenant shall be prorated as of the Closing Date.

(f) Operating Expenses. All operating expenses (including all charges under the
Contracts and agreements assumed by Buyer, but not included in CAM Charges)
shall be prorated, and as to each service provider, operating expenses payable
or paid to such service provider in respect to the billing period of such
service provider in which the Closing occurs (the “Current Billing Period”),
shall be prorated on a per diem basis based upon the number of days in the
Current Billing Period prior to the Closing Date and the number of days in the
Current Billing Period from and after the Closing Date, and assuming that all
charges are incurred uniformly during the Current Billing Period. If actual
bills for the Current Billing Period are unavailable as of the Closing Date,
then such proration shall be made on an estimated basis based upon the most
recently issued bills, subject to readjustment upon receipt of actual bills.

(g) Leasing Commissions. At Closing, Buyer shall receive a credit for any rent
concessions that have not been fully utilized at Closing and for any tenant
improvement costs or leasing commissions that have not been fully satisfied at
Closing.

(h) Ground Lease Payments. Seller shall be responsible for the payment of rent
under the Ground Lease for the month in which the Closing occurs. Seller will
receive a credit at Closing for a prorated amount of rent paid by Seller for the
balance of the month in which the Closing occurs based upon the actual number of
days in the month. Seller shall solely be responsible for all rent payable under
the Ground Lease for all whole months prior to the month in which the Closing
occurs, and Buyer shall be solely responsible for rent payable under the Ground
Lease for all whole months after the month in which the Closing occurs.

(i) Other Items. All other items customarily prorated or required by any other
provision of this Agreement to be prorated or adjusted.

5.8.3 Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller or any
other party; (ii) none of the insurance policies relating to the Property will
be assigned to Buyer and Buyer shall be responsible for arranging for its own
insurance as of the Closing Date; and (iii) utilities, including telephone,
electricity, water, and gas, shall be read on the Closing Date and Buyer shall
be responsible for all the necessary actions needed to arrange for utilities to
be transferred to the name of Buyer on the Closing Date, including the posting
of any required deposits and Seller shall be entitled to recover and retain from
the providers of such utilities any refunds or overpayments to the extent
applicable to the period prior to the Closing Date, and any utility deposits
which it or its predecessors may have posted. Accordingly, there will be no
prorations for debt service, insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 5.8.2(f).

5.8.4 Calculation/Re-prorations. Seller shall prepare and deliver to Buyer no
later than three (3) Business Days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable, and the prorations
and credits provided for in this Agreement and to the extent Seller does not
timely deliver the estimated closing statement to Buyer, Buyer shall have the
right, but not the obligation, to extend the Closing Date by the number of days
Seller is delinquent in delivering such estimated closing statement to Buyer.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and adjusted when the information is available in accordance with this
subsection. Buyer shall notify Seller within two (2) days after its receipt of
such estimated closing statement of any items which Buyer disputes and the
parties shall attempt in good faith to reconcile any differences not later than
one (1) day before the Closing Date. The estimated closing statement as adjusted
as aforesaid and approved in writing by the parties shall be referred to herein
as the “Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date except with respect to CAM Charges, taxes and assessments, in which
case such adjustment shall be made within sixty (60) days after the information
necessary to perform such adjustment is available), and if a party fails to
request an adjustment to the Closing Statement by a written notice delivered to
the other party within the applicable period set forth above (such notice to
specify in reasonable detail the items within the Closing Statement that such
party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.

5.8.5 Survival. The provisions of this Section 5.8 shall survive the Closing.

5.9 Distribution of Funds and Documents. At Closing, Escrow Agent shall do each
of the following:

5.9.1 Payment of Encumbrances. Pay the amount of those monetary liens that are
not permitted as part of the Required Title Condition in accordance with the
demands approved by Seller, utilizing funds to which Seller shall be entitled
upon Closing and funds (if any) deposited in Escrow by Seller.

5.9.2 Recorded Documents. Record each document received hereunder that is
required to be recorded with the real estate records or recorder for the Parcel,
and deliver by overnight courier (or as otherwise requested by the intended
recipient) (together with the documents set forth in Section 5.9.3) a copy of
each recorded document, conformed to show the recording data thereon, to each
party hereto.

5.9.3 Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; and
(ii) each non-recorded document received hereunder to the payee or person
acquiring rights thereunder or for whose benefit said document was acquired.

5.9.4 Distribution of Funds. Deliver (i) to Seller, or order, the cash portion
of the Purchase Price, adjusted for prorations, charges and other credits and
debits provided for herein; and (ii) to Buyer, or order, any excess funds
delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the appropriate party at the address set forth for notice
in this Agreement.

5.10 Completion of Documents. Escrow Agent is authorized to insert the Closing
Date and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.

5.11 Possession. Possession of the Property shall be delivered to Buyer by
Seller at the Closing, subject only to the Tenant Leases, the Ground Lease and
rights arising under the matters set forth in the Preliminary Report and
permitted as part of the Required Title Condition. The Seller and Buyer covenant
and agree to execute at Closing a written notice of the acquisition of the
Property by Buyer, in sufficient copies for transmittal to each Tenant affected
by the sale and purchase of the Property and properly addressed to each Tenant.
Such notice shall be prepared by Seller, at Seller’s cost and expense, and
approved by Buyer, shall notify the Tenant of the sale and transfer and shall
contain appropriate instructions relating to the payment of future rentals, the
giving of future notices and other matters reasonably required by Buyer or
required by law (each a “Tenant Notice”). Unless a different procedure is
required by applicable law, in which event such law shall be controlling, Seller
agrees to transmit or otherwise deliver such letters to the Tenants under the
Tenant Leases promptly after the Closing.

ARTICLE 6
TERMINATION AND DEFAULT

6.1 Buyer Default. If (a) the sale contemplated hereby is not consummated
because of a default by Buyer in its obligation to purchase the Property in
accordance with the terms of this Agreement, (b) Seller has performed or
tendered performance of all of its material obligations in accordance with this
Agreement, and (c) Seller has provided Buyer written notice of such default(s),
then, if Buyer fails to cure such default within three (3) Business Days of
receipt of such notice: (i) this Agreement shall terminate; (ii) Buyer shall
return all Property Information to Seller; (iii) the Deposit shall be paid to
and retained by Seller as liquidated damages; and (iv) Seller and Buyer shall
have no further obligations to each other except those which survive the
termination of this Agreement. Buyer and Seller acknowledge that the damages to
Seller in the event of a breach of this Agreement by Buyer would be difficult or
impossible to determine, that the amount of the Deposit represents the parties’
best and most accurate estimate of the damages that would be suffered by Seller
if the transaction should fail to close and that such estimate is reasonable
under the circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such breach. Buyer and Seller agree that Seller’s right to retain the
Deposit shall be Seller’s sole remedy, at law and in equity, for Buyer’s failure
to purchase the Property in accordance with the terms of this Agreement. Seller
hereby waives any right to an action for specific performance of any provisions
of this Agreement. Notwithstanding the foregoing, this provision will not limit
Seller’s right to receive reimbursement for attorneys’ fees pursuant to this
Agreement, nor waive or affect Buyer’s indemnity obligations and Seller’s rights
to those indemnity obligations under this Agreement.

6.2 Seller Default. If prior to Closing Seller fails to perform any of its
material obligations or is otherwise in default hereunder, in either case, after
Buyer provides to Seller written notice of such default and Seller fails to cure
such default within three (3) Business Days after receipt of such default
notice, or if Seller willfully causes the failure of a condition precedent
pursuant to Section 5.4 hereof, Buyer shall have the right to exercise any or
all of the following remedies:

6.2.1 Waive such failure and proceed to the Closing with no reduction in the
Purchase Price; provided, however, that this provision will not limit Buyer’s
right to receive reimbursement for attorney’s fees pursuant to Section 9.8 below
in connection with any legal proceedings instituted by either party or Escrow
Agent with respect to the enforcement of this Agreement, nor waive or affect
Seller’s indemnity obligations under this Agreement or Buyer’s rights to enforce
those indemnity obligations, nor waive or affect any of the Seller’s other
obligations under this Agreement to be performed after the Closing or Buyer’s
rights to enforce those obligations.

6.2.2 Exercise any of its other rights or remedies Buyer may have at law or in
equity, including without limitation an action for specific performance to cause
Seller to convey the Property to Buyer pursuant to the terms and conditions of
this Agreement.

6.2.3 Terminate this Agreement by notice to Seller and Escrow Agent to that
effect, to recover the full amount of the Deposit (and any interest accrued
thereon), to receive reimbursement of Buyer’s actually incurred out of pocket
costs in conjunction with the Agreement and to recover all damages and seek such
other relief at law or in equity to which Buyer may be entitled as a result of
Seller’s breach. Notwithstanding anything to the contrary, Buyer shall not be
required to fund the balance of the Purchase Price in order to enforce its
remedies under this Agreement.

6.2.4 Notwithstanding anything contained in this Section 6.2 to the contrary,
Buyer shall not be entitled to recover punitive or consequential damages
resulting from any breach or default by Seller under this Agreement.

ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION

7.1 Casualty. Risk of loss to the Property from fire or other casualty shall be
borne by Seller until the Closing. In the event of any minor damage or
destruction to the Property or any portion thereof, Seller and Buyer shall
proceed to close under this Agreement and Buyer will receive (and Seller will
assign to Buyer at the Closing, Seller’s rights under insurance policies to
receive) any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Seller as a result of such damage
or destruction and assume responsibility for such repair, and Buyer shall
receive a credit at Closing for any deductible, uninsured or coinsured amount
under said insurance policies. For purposes of this Agreement, the term “minor
damage or destruction” shall mean such instances of damage or destruction
(i) which can be repaired or restored at a cost of Two Hundred Thousand and
No/100 Dollars ($200,000.00) or less; and (ii) which can be restored and
repaired within 120 days from the date of such damage or destruction; and
(iii) in which Seller’s rights under its rent loss insurance policy covering the
Property (or portions thereof) are assignable to Buyer and will continue pending
restoration and repair of the damage or destruction; and (iv) does not permit
any Tenant to terminate its Tenant Lease. In the event of such minor damage or
destruction and Seller under any provision of this Agreement is unable or
refuses to credit to Buyer the amount of such loss, Seller being under no
obligation to do so, Buyer shall have the right to terminate this Agreement, the
Deposit shall be returned to Buyer and the parties shall have no further
obligations to or recourse against each other except for provisions that
expressly survive termination of this Agreement.

In the event of any major damage or destruction to the Property or any portion
thereof, Buyer may, at its option, by notice to Seller given by the sixtieth
(60th) day after Buyer is notified by Seller of such damage or destruction (and
if necessary the Closing Date shall be extended to give Buyer the full period to
make such election): (i) terminate this Agreement, whereupon this Agreement
shall terminate, the Deposit shall be returned to Buyer and the parties shall
have no further obligations to or recourse against each other except for
provisions that expressly survive termination of this Agreement; or (ii) proceed
to close under this Agreement, receive (and, to the extent assignable, Seller
will assign to Buyer at the Closing, Seller’s rights under insurance policies to
receive) any insurance proceeds (including any rent loss insurance applicable to
the period on or after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration or
collection of proceeds) and assume responsibility for such repair, and Buyer
shall receive a credit at Closing for any deductible, uninsured or coinsured
amount under said insurance policies. If Buyer fails to deliver to Seller notice
of its election within the period set forth above, Buyer will conclusively be
deemed to have elected to proceed with the Closing as provided in clause (ii) of
the preceding sentence. If Buyer elects clause (ii) above, Seller will cooperate
with Buyer after the Closing to assist Buyer in obtaining the insurance proceeds
from Seller’s insurers. For purposes of this Agreement “major damage or
destruction” shall mean all instances of damage or destruction that do not
constitute minor damage or destruction, as defined herein.

7.2 Condemnation. If, prior to the Closing, all or any portion of the Property
becomes the subject of a condemnation proceeding or bona fide threat thereof by
any party having the power of eminent domain, Seller shall immediately notify
Buyer thereof in writing and Buyer may elect in its sole and absolute
discretion, to: (i) terminate this Agreement whereupon this Agreement shall
terminate, the Deposit shall be returned to Buyer and the parties shall have no
further obligations to or recourse against each other except for provisions that
expressly survive termination of this Agreement; or (ii) proceed with the
transaction contemplated herein, in which event Buyer shall be entitled to
receive all proceeds of any award or payment in lieu thereof and, if Buyer makes
such election, Seller shall be released of all liability in connection therewith
provided, however, Seller will, at Buyer’s expense, reasonably cooperate in the
prosecution of any claim for a condemnation award. For purpose of this
Section 7.2, “threat” shall mean the receipt of written notice by Seller from a
condemning authority.

ARTICLE 8
REAL ESTATE COMMISSION

Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees are or shall be due in respect to this
transaction by reason of any agreement made or which may be alleged to have been
made by Buyer or Seller, except for a commission payable to Savills LLC
(“Broker”), pursuant to a separate agreement between Broker and Seller. Each
party agrees to indemnify and hold harmless the other from and against any and
all claims, demands or the cost or expense thereof, including reasonable
attorney’s fees, arising out of any broker’s commission, fee or other
compensation due or alleged to be due in connection with the transactions
contemplated by this Agreement based upon an agreement alleged to have been made
or other action alleged to have been taken by the indemnifying party. This
Article 8 shall survive the Closing or any earlier termination of this
Agreement.

ARTICLE 9
MISCELLANEOUS

9.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior discussions, understandings or agreements between the
parties. All Exhibits and Schedules attached hereto are a part of this Agreement
and are incorporated herein by reference.

9.2 Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

9.3 Right of Assignment. Buyer shall have the right, upon prior written notice
to Seller, to assign this Agreement to (i) an entity formed by Buyer or Grubb &
Ellis Healthcare REIT II, Inc., a Maryland corporation (“GEHC”) for the purposes
of this acquisition; or (ii) an Affiliate of Buyer or GEHC (each, a “Permitted
Successor or Assignee”), provided, at the time of such assignment, Buyer and
Permitted Successor or Assignee shall execute and deliver to Seller a written
agreement pursuant to which Buyer unconditionally assigns its interest in this
Agreement to Permitted Successor or Assignee and Permitted Successor or Assignee
unconditionally assumes and agrees to perform all of the obligations of Buyer
pursuant to this Agreement. However, in no event shall such assignment release
Buyer of any of its obligations hereunder. Other than the Permitted Successor or
Assignee, Buyer shall not assign any or all of its rights and obligations
pursuant to this Agreement (whether by direct or indirect transfer or
assignment) without Seller’s prior written consent, which may be granted or
withheld in Seller’s sole discretion.

9.4 Waiver. The excuse or waiver of the performance by a party of any obligation
of the other party under this Agreement shall only be effective if evidenced by
a written statement signed by the party so excusing or waiving. No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by Seller or Buyer of the breach of any covenant of this Agreement shall be
construed as a waiver of any preceding or succeeding breach of the same or any
other covenant or condition of this Agreement.

9.5 Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of Arkansas without regard to the principles of
conflicts of law.

9.6 Counterparts. This Agreement may be executed in any number of counterparts
and it shall be sufficient that the signature of each party appear on one or
more such counterparts. All counterparts shall collectively constitute a single
agreement. Originals transmitted by facsimile or electronic mail shall be
considered original in all respects.

9.7 Notices. All notices, demands and other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the Business Day following deposit;
(3) if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-Business Day or
after 5:00 p.m. Pacific Time on a Business Day shall be deemed received on the
next Business Day. Notices shall be given to the following addresses:

      To Seller:  
Home Health Medical Complex, LLC
839 North Jefferson Street, Suite 600
Milwaukee, WI 53202
Attn: Nicholas F. Checota
Phone: (414) 277-0500
Facsimile: (414) 277-1055
Email: nchecota@lhf.biz
And with a copy to:  
Reinhart Boerner Van Deuren s. c.
1000 North Water Street, Suite 1700
Milwaukee, WI 53202
Attn: Joseph J. Balistreri, Esq.
Phone: (414) 298-1000
Facsimile: (414) 298-8097
Email: jbalistreri@reinhartlaw.com

      To Buyer:  
c/o Grubb & Ellis Healthcare REIT II, Inc.
1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705
Attn: Danny Prosky
Phone: (714) 667-8252
Facsimile: (714) 975-2199
E-mail: Danny.Prosky@Grubb-Ellis.com
And with a copy to:  
Gregory Kaplan, PLC
7 East Second Street
Richmond, Virginia 23224
Attn: Joseph J. McQuade
Telephone: (804) 916-9027
Facsimile: (804) 916-9127
E-mail: jmcquade@gregkaplaw.com

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

9.8 Attorneys’ Fees. In the event of a judicial or administrative proceeding or
action by one party against the other party with respect to the interpretation
or enforcement of this Agreement, the prevailing party shall be entitled to
recover reasonable costs and expenses including, without limitation, reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.

9.9 IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.

9.10 Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.

9.11 Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.

9.12 Survival of Provisions After Closing.  Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.

9.13 Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.

9.14 Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”

9.15 Business Day. As used herein, the term “Business Day” means any day other
than Saturday, Sunday and any day which is a legal holiday in the State of
Arkansas.

9.16 Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.

9.17 Severability. The parties hereto intend and believe that each provision in
this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that, consistent with and with a view towards preserving the
economic and legal arrangements among the parties hereto as expressed in this
Agreement, such provision shall be given force and effect to the fullest
possible extent, and that the remainder of this Agreement shall be construed as
if such illegal, invalid, unlawful, void or unenforceable provision were not
contained herein, and that the rights, obligations and interests of the parties
under the remainder of this Agreement shall continue in full force and effect.

9.18 Exclusivity. After the Effective Date, Seller and its agents,
representatives and employees shall immediately cease all marketing of the
Property until such time as this Agreement is terminated and Seller shall not
directly or indirectly make, accept, negotiate, entertain or otherwise pursue
any offers for the sale of the Property.

9.19 Section 1031 Exchange. Either party may consummate the purchase or sale of
the Property as part of a so-called like kind exchange (an “Exchange”) pursuant
to Section 1031 of the Code, provided that (i) the Closing shall not be delayed
or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the Property to a Permitted Successor or Assignee of Buyer.

9.20 Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention that
the ultimate acquirer be an Affiliate of Buyer that is or intends to qualify as
a real estate investment trust and that, as such, it is subject to certain
filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.

9.21 Further Assurances. Subsequent to Closing, each party shall execute and
deliver to the other such further documents and instruments as either party may
reasonably request of the other in order to confirm or implement the terms of
this Agreement (provided the same does not increase the liability of the party
so being requested to execute and deliver such further instruments or
documents).

9.22 Time for Performance. Time is of the essence in the performance of this
Agreement. If the time period by which any right, option or election provided
under this Agreement must be exercised, or by which any act required must be
performed, or by which the Closing must be held, expires on a Saturday, Sunday
or legal holiday, then such time period shall be automatically extended through
the close of business on the next regular Business Day.

9.23 No Offer. The submission of a draft of this Agreement or a summary of some
or all of its provisions does not constitute an offer to buy or to sell the
Property, it being understood and agreed that neither Buyer nor Seller shall be
legally obligated with respect to the obligations hereunder unless and until
this Agreement has been executed by both Buyer and Seller.

9.24 Affiliate. “Affiliate” shall mean any entity that, directly or indirectly
(including through one or more intermediaries), controls or is controlled by or
is under common control with any other entity, including any subsidiary of an
entity. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any entity, shall mean the possession, directly
or indirectly (including through one or more intermediaries), of the power to
direct or cause the direction of the management and policies of such entity,
through the ownership of voting securities, partnership interests or other
equity interests. Without limiting the generality of the foregoing, when used
with respect to any corporation, the term “Affiliate” shall also include (i) any
entity which owns, directly or indirectly (including through one or more
intermediaries), fifty percent (50%) or more of any class of security of such
corporation; (ii) any subsidiary of such corporation; and (iii) any subsidiary
of an entity described in clause (i).

[Remainder of page intentionally left blank; signatures to follow on next pages]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

SELLER:

Home Health Medical Complex, LLC,
a Delaware limited liability company

By its Manager:
Landmark Healthcare Properties Fund, LLC,
a Delaware series limited liability company,
on behalf of its Jersey City Series

By its sole Member:
Landmark Healthcare Companies LLC,
a Delaware limited liability company

By: /s/ Nicholas F. Checota
Nicholas F. Checota
President


BUYER:

G&E HC REIT II BENTON HOME HEALTH MOB, LLC,


a Delaware limited liability company

By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson
Its: Authorized Signatory

